Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-8 are objected to because of the following informalities: claim language similar to “the receiver generates” should be “the receiver is configured to generated”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “transmitter” and “receiver” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 4, 7, and 16, the limitation “a plurality of types of ultrasound transmissions for a transmission line which is common” is indefinite. It is unclear what is “common”, if the types of ultrasound transmissions are somehow also “common”, or if the ultrasound transmissions have a common transmission line. For the purpose of advancing prosecution, the examiner assumes the ultrasound transmissions have a common transmission line, as disclosed in the applicant’s specification (see para. 0137) and Fig. 16. 
For claim 7, the limitations “performs treatment on the virtual image signal part of the acoustic line signal having the detected virtual image signal part, and generates an imaging signal based on the plurality of types of acoustic line signals including the treated acoustic line signal” is indefinite. It is unclear how the “treatment” is performed, if the treatment is somehow the process of ablating unwanted tissue, or if the treatment is the removal of abnormal signals from the received signals. For the purpose of advancing prosecution, the examiner assumes “treatment” is the removal of abnormal signals from the received signals, as disclosed in the applicant’s specification (see para. 0248) and Fig. 22. 
Claim 10 recites the limitation "the acoustic line signal line data" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation “same polarity in the past than the acoustic line signal line data” is also indefinite. For the purpose of advancing prosecution, the examiner assumes the virtual image signal part of acoustic line signal line data has the same polarity as a corresponding signal part of acoustic line signal line data.
Claims 2-3 and 15 are dependent of claim 1, claims 5-6 are dependent of claim 4, and claims 8-14 are dependent of claim 7, and are thereby also rejected under 112(b). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 15, the limitation “further comprising: the ultrasound probe.” is not a further limitation. Claim 15 is dependent on claim 1, where claim 1 has the limitation “an ultrasound probe” in line 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 4-5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averkiou et al. (US 6186950 B1, published February 13, 2001), hereinafter referred to as Averkiou. 
Regarding claim 1, Averkiou teaches an ultrasound diagnostic device (Fig. 11, ultrasonic diagnostic imaging system), comprising: 
a transmitter (applicant’s transmitter, see para. 0039 – “Transmitter 103 [of Fig. 2] selects a transmit transducer from among the plurality of transducers 101a of probe 101 and supplies a drive signal to the transmit transducer to transmit an ultrasound beam.” is equated to Averkiou’s beamformer controller 14, see col. 7, lines 56-58 – “The beam former controller 14 [of Fig. 11] is also responsive to a Power Level [drive] control signal set by the user which sets the power level of the transmit energy…”) 
that causes an ultrasound probe (probe 101) including a plurality of transducers aligned in an azimuth direction (Fig. 9, elements 10) to perform a plurality of set transmissions including a plurality of types of ultrasound transmissions for a transmission line which is common (see col. 6, lines 54-56 – “Referring to FIG. 9, the beam profile 102 is wide enough so that two scanlines L1 and L2 are insonified simultaneously by the same transmit beam [common transmission line].”; see col. 7, lines 16-21 – “For instance, a pulse of one phase or polarity is transmitted on each line to acquire an I1+ sequence of echoes for each of lines L1, L2, L3 and L4. Then a pulse of the opposite phase or polarity is transmitted on each line to acquire an I2- sequence of echoes for each line.”), 
while changing a position of the transmission line in the azimuth direction (Fig. 3a, transmit beam patterns 102 changing positions (patterns 102’ and 102’’); see col. 2, lines 29-31 – “The elements of the array are excited in sequences known in the art to transmit steered and focused beams of ultrasonic energy. The profile of one such transmit beam 102 is shown in the drawing.”); 
a receiver that acquires, from the ultrasound probe, received signals based on reflected waves for the plurality of types of ultrasound transmissions and generates a plurality of types of acoustic line signals (applicant’s receiver, see para. 0060 – “Receiver 104 [of Fig. 2] generates an acoustic line signal from the electrical signals obtained by the plurality of transducers 101a on the basis of the reflected ultrasound wave that is received by probe 101.” is equated to Averkiou’s receive beamformer 18, see col. 8, lines 3-8 – “When the receive beam former 18 [of Fig. 11] is a digital beam former as it is in the preferred embodiment, each channel of the beam former is preceded by or includes an analog to digital converter. The channels of the beam former continuously appropriately delay the echoes received by each transducer element…”); and 
a hardware processor that generates an imaging signal based on the plurality of types of acoustic line signals (Fig. 11, Doppler processor 40, power motion processor 50, and grayscale processor 60; see col. 7, lines 24-26 – “The echoes of each line are then combine or weighted and summed as described above to produce separated harmonic signals for four ultrasonic image lines.”), 
wherein during a time interval between the plurality of types of the ultrasound transmissions in a first set transmission, the transmitter performs at least one of the plurality of types of ultrasound transmissions in a second set transmission that differs from the first set transmission (Fig. 8a; see col. 7, lines 27-32 – “In addition to the [++++,−−−−,++++] pulse sequence just described in FIG. 10, sequences such as [+−+−,−+−+,+−+−] and [++−−,−−++,++−−] may be employed in consideration of desired PRF and data processing characteristics of a particular diagnostic application or ultrasound system.” So a first set transmission can be a sequence positive polarity transmissions, and a second set transmission can be a sequence of negative polarity transmissions, as seen in sequences such as [++++,−−−−,++++]).  

Furthermore, regarding claim 2, Averkiou further teaches: 
wherein the set transmission includes, as the plurality of types of ultrasound transmissions, a first ultrasound transmission and a second ultrasound transmission with different drive pulse polarities (Fig. 8a; see col. 7, lines 27-32 – “In addition to the [++++,−−−−,++++] pulse sequence just described in FIG. 10, sequences such as [+−+−,−+−+,+−+−] and [++−−,−−++,++−−] may be employed in consideration of desired PRF and data processing characteristics of a particular diagnostic application or ultrasound system.” as seen in a sequence such as [+−+−,−+−+,+−+−], so in a set transmission (i.e., +−+−), the first transmission can have a positive polarity and a second transmission can have a negative polarity),  
wherein the receiver generates a first acoustic line signal based on a reflected wave related to the first ultrasound transmission and generates a second acoustic line signal based on a reflected wave related to the second ultrasound transmission (see col. 7, lines 16-19 – “For instance, a pulse of one phase or polarity is transmitted on each line to acquire an I1+ sequence of echoes for each of lines L1, L2, L3 and L4.” So for a set transmission of [+−+−], a I1+ positive echo (first acoustic line signal) is generated and a I1- negative echo (second acoustic line signal) is generated), 
wherein the hardware processor generates an imaging signal based on the first acoustic line signal and the second acoustic line signal (Fig. 11, Doppler processor 40, power motion processor 50, and grayscale processor 60; see col. 7, lines 24-26 – “The echoes of each line are then combine or weighted and summed as described above to produce separated harmonic signals for four ultrasonic image lines.”), and 
wherein during a time interval between the first ultrasound transmission and the second ultrasound transmission in the first set transmission, the transmitter performs the first ultrasound transmission or the second ultrasound transmission in the second set transmission (Fig. 8a; see col. 7, lines 27-32 – “In addition to the [++++,−−−−,++++] pulse sequence just described in FIG. 10, sequences such as [+−+−,−+−+,+−+−] and [++−−,−−++,++−−] may be employed in consideration of desired PRF and data processing characteristics of a particular diagnostic application or ultrasound system.” so for a sequence such as [++−−], the first set would be the first transmission I1+ in line L1 and second transmission I1- in line L3, and the second set would be I1+ in line L2 and I1- in line L4, so between the first transmission I1+ in line L1 and second transmission I1- in line L3 is transmission I1+ in line L2 of the second set). 

Regarding claim 4, Averkiou teaches an ultrasound diagnostic device (Fig. 11, ultrasonic diagnostic imaging system), comprising: 
a transmitter (applicant’s transmitter, see para. 0039 – “Transmitter 103 [of Fig. 2] selects a transmit transducer from among the plurality of transducers 101a of probe 101 and supplies a drive signal to the transmit transducer to transmit an ultrasound beam.” is equated to Averkiou’s beamformer controller 14, see col. 7, lines 56-58 – “The beam former controller 14 [of Fig. 11] is also responsive to a Power Level [drive] control signal set by the user which sets the power level of the transmit energy…”) 
that causes an ultrasound probe (Fig. 11, probe 10) including a plurality of transducers aligned in an azimuth direction (Fig. 9 and 11, elements 12) to perform a plurality of set transmissions including a plurality of types of ultrasound transmissions for a transmission line which is common (see col. 6, lines 54-56 – “Referring to FIG. 9, the beam profile 102 is wide enough so that two scanlines L1 and L2 are insonified simultaneously by the same transmit beam [common transmission line].”; see col. 7, lines 16-21 – “For instance, a pulse of one phase or polarity is transmitted on each line to acquire an I1+ sequence of echoes for each of lines L1, L2, L3 and L4. Then a pulse of the opposite phase or polarity is transmitted on each line to acquire an I2- sequence of echoes for each line.”), 
while changing a position of the transmission line in the azimuth direction (Fig. 3a, transmit beam patterns 102 changing positions (patterns 102’ and 102’’); see col. 2, lines 29-31 – “The elements of the array are excited in sequences known in the art to transmit steered and focused beams of ultrasonic energy. The profile of one such transmit beam 102 is shown in the drawing.”); 
a receiver that acquires, from the ultrasound probe, received signals based on reflected waves for the plurality of types of ultrasound transmissions and generates a plurality of types of acoustic line signals (applicant’s receiver, see para. 0060 – “Receiver 104 [of Fig. 2] generates an acoustic line signal from the electrical signals obtained by the plurality of transducers 101a on the basis of the reflected ultrasound wave that is received by probe 101.” is equated to Averkiou’s receive beamformer 18, see col. 8, lines 3-8 – “When the receive beam former 18 [of Fig. 11] is a digital beam former as it is in the preferred embodiment, each channel of the beam former is preceded by or includes an analog to digital converter. The channels of the beam former continuously appropriately delay the echoes received by each transducer element…”); and 
a hardware processor that generates an imaging signal based on the plurality of types of acoustic line signals (Fig. 11, Doppler processor 40, power motion processor 50, and grayscale processor 60; see col. 7, lines 24-26 – “The echoes of each line are then combine or weighted and summed as described above to produce separated harmonic signals for four ultrasonic image lines.”), 
wherein a time interval between the plurality of types of ultrasound transmissions in the set transmission is greater than a time interval between two consecutive ultrasound transmissions each included in a different set transmission (Fig. 8a and 10, where the time interval between I1 and I3 (where I1 and I3 are in the same set) is greater than the time interval between I1 and I2 (where I1 and I2 are in different sets)).
	Furthermore, regarding claim 5, Averkiou further teaches: 
wherein the set transmission includes a first ultrasound transmission and a second ultrasound transmission with different drive pulse polarities (Fig. 8a; see col. 7, lines 27-32 – “In addition to the [++++,−−−−,++++] pulse sequence just described in FIG. 10, sequences such as [+−+−,−+−+,+−+−] and [++−−,−−++,++−−] may be employed in consideration of desired PRF and data processing characteristics of a particular diagnostic application or ultrasound system.” as seen in a sequence such as [+−+−,−+−+,+−+−], so in a set transmission (i.e., +−+−), the first transmission can have a positive polarity and a second transmission can have a negative polarity), 
wherein the receiver generates a first acoustic line signal based on a reflected wave related to the first ultrasound transmission and generates a second acoustic line signal based on a reflected wave related to the second ultrasound transmission (see col. 7, lines 16-19 – “For instance, a pulse of one phase or polarity is transmitted on each line to acquire an I1+ sequence of echoes for each of lines L1, L2, L3 and L4.” So for a set transmission of [+−+−], a I1+ positive echo (first acoustic line signal) is generated and a I1- negative echo (second acoustic line signal) is generated), 
wherein the hardware processor generates an imaging signal based on the first acoustic line signal and the second acoustic line signal (Fig. 11, Doppler processor 40, power motion processor 50, and grayscale processor 60; see col. 7, lines 24-26 – “The echoes of each line are then combine or weighted and summed as described above to produce separated harmonic signals for four ultrasonic image lines.”), and 
wherein a time interval between the plurality of types of ultrasound transmissions in the set transmission is a time interval between the first ultrasound transmission and the second ultrasound transmission in the set transmission (see col. 6, lines 34-37 – “The illustrated echoes I1+, I2-, I3+, and I4- are acquired at equally separated points in time t1, t2, t3, and t4 in response to transmit pulses of alternating phase or polarity.” So in a set transmission, there is a time interval between I1+ and I2-).
Furthermore, regarding claim 15, Averkiou further teaches the ultrasound probe (Fig. 11, probe 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Averkiou in view of Averkiou (US 6440074 B1, published August 27, 2002), hereinafter referred to as Averkiou 074. 
Regarding claim 3, Averkiou teaches all of the elements disclosed in claim 1 above, and 
Averkiou further teaches wherein the transmitter causes a row of transmit transducers selected from among the plurality of transducers to transmit an ultrasound beam to perform the ultrasound transmission (Fig. 3a, selected elements from transducer array 12 to transmit beam pattern 102).
Averkiou teaches transducers in the azimuth direction, but does not explicitly teach wherein a transmission line related to the first set transmission and a transmission line related to the second set transmission are separated from each other by more than 1/2 of the length of the row of the transmit transducers in the azimuth direction.
Whereas, Averkiou 074, in the same field of endeavor, teaches wherein a transmission line related to the first set transmission and a transmission line related to the second set transmission are separated from each other by more than 1/2 of the length of the row of the transmit transducers in the azimuth direction (see col. 10, lines 59-61 – “FIG. 18 illustrates an embodiment where laterally spatially distinct transmit beams are employed to produce spatially intermediate sum or difference receive beams.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission lines, as disclosed in Averkiou, by having spatially separated transmission lines, as disclosed in Averkiou 074. One of ordinary skill in the art would have been motivated to make this modification in order to result in a 1:1 ratio of transmit beams to separated sum or difference receive scanlines, as taught in Averkiou 074 (see col. 11, lines 5-9).  

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Averkiou in view of Sato (US 20050148875 A1, published July 7, 2005), hereinafter referred to as Sato. 
Regarding claim 6, Averkiou teaches all of the elements disclosed in claim 4 above.
Averkiou does not explicitly teach wherein the time interval between two consecutive ultrasound transmissions each included in a different set transmission varies frame by frame of the generated imaging signal. 
Whereas, Sato, in the same field of endeavor, teaches wherein the time interval between two consecutive ultrasound transmissions each included in a different set transmission varies frame by frame of the generated imaging signal (Fig. 5B and 7, time intervals Tr and 4Tr; see para. 0071 – “FIG. 5 is for explaining the timings of the ultrasonic transmissions/receptions which proceed at unequal intervals or unequally spaced fashion.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time interval between two consecutive ultrasound transmissions, as disclosed in Averkiou, by having the time intervals varied, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to detect both low and high flow velocity without lowering the frame frequency, as taught in Sato (see para. 0031). 

Claims 7-8, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Averkiou in view of Gu et al. (US 20190015074 A1, published January 17, 2019), hereinafter referred to as Gu. 
Regarding claim 7, Averkiou teaches an ultrasound diagnostic device (Fig. 11, ultrasonic diagnostic imaging system), comprising: 
a transmitter (applicant’s transmitter, see para. 0039 – “Transmitter 103 [of Fig. 2] selects a transmit transducer from among the plurality of transducers 101a of probe 101 and supplies a drive signal to the transmit transducer to transmit an ultrasound beam.” is equated to Averkiou’s beamformer controller 14, see col. 7, lines 56-58 – “The beam former controller 14 [of Fig. 11] is also responsive to a Power Level [drive] control signal set by the user which sets the power level of the transmit energy…”) 
that causes an ultrasound probe (probe 101) including a plurality of transducers aligned in an azimuth direction (Fig. 9, elements 10) to perform a plurality of set transmissions including a plurality of types of ultrasound transmissions for a transmission line which is common (see col. 6, lines 54-56 – “Referring to FIG. 9, the beam profile 102 is wide enough so that two scanlines L1 and L2 are insonified simultaneously by the same transmit beam [common transmission line].”; see col. 7, lines 16-21 – “For instance, a pulse of one phase or polarity is transmitted on each line to acquire an I1+ sequence of echoes for each of lines L1, L2, L3 and L4. Then a pulse of the opposite phase or polarity is transmitted on each line to acquire an I2- sequence of echoes for each line.”), 
while changing a position of the transmission line in the azimuth direction (Fig. 3a, transmit beam patterns 102 changing positions (patterns 102’ and 102’’); see col. 2, lines 29-31 – “The elements of the array are excited in sequences known in the art to transmit steered and focused beams of ultrasonic energy. The profile of one such transmit beam 102 is shown in the drawing.”); 
a receiver that acquires, from the ultrasound probe, received signals based on reflected waves for the plurality of types of ultrasound transmissions and generates a plurality of types of acoustic line signals (applicant’s receiver, see para. 0060 – “Receiver 104 [of Fig. 2] generates an acoustic line signal from the electrical signals obtained by the plurality of transducers 101a on the basis of the reflected ultrasound wave that is received by probe 101.” is equated to Averkiou’s receive beamformer 18, see col. 8, lines 3-8 – “When the receive beam former 18 [of Fig. 11] is a digital beam former as it is in the preferred embodiment, each channel of the beam former is preceded by or includes an analog to digital converter. The channels of the beam former continuously appropriately delay the echoes received by each transducer element…”); and  
a hardware processor (Fig. 11, Doppler processor 40, power motion processor 50, and grayscale processor 60), 
wherein a time interval between the plurality of types of ultrasound transmissions in the set transmission differs from a time interval between two consecutive ultrasound transmissions each included in a different set transmission (Fig. 8a and 10, where the time interval between I1 and I3 (where I1 and I3 are in the same set) is greater than the time interval between I1 and I2 (where I1 and I2 are in different sets)). 
Averkiou does not explicitly teach: 
a hardware processor that 
detects a virtual image signal part of each of a plurality of types of acoustic line signals, 
performs treatment on the virtual image signal part of the acoustic line signal having the detected virtual image signal part, and 
generates an imaging signal based on the plurality of types of acoustic line signals including the treated acoustic line signal, 
wherein the hardware processor compares the plurality of types of acoustic line signals with each other and detects a signal part that is not present in another acoustic line signal as the virtual image signal part.

Whereas, Gu, in the same field of endeavor, teaches 
a hardware processor (Fig. 1, contrast temporal processor 50) that detects a virtual image signal part (noise and motion artifacts) of each of a plurality of types of acoustic line signals, 
performs treatment on the virtual image signal part of the acoustic line signal having the detected virtual image signal part (Fig. 1, contrast temporal processor 50 reduces noise and motion artifacts (treatment)), and 
generates an imaging signal based on the plurality of types of acoustic line signals including the treated acoustic line signal (via scan converters 42 and 52), 
wherein the hardware processor compares the plurality of types of acoustic line signals with each other (via image processor 24) and detects a signal part that is not present in another acoustic line signal as the virtual image signal part (Fig. 1; see para. 0029 – “The B mode image produced by the scan converter 42 and the contrast image produced by the scan converter 52 are coupled to an image processor 24. Since the two images are both of the same display format, the contrast image may be displayed overlaying [comparing] the B mode image…”; see para. 0029 – “…the separated harmonic signals received from microbubbles of a contrast agent are coupled to a contrast temporal processor 50.”; see para. 0032 – “The time averaged calculator 82 [of contrast temporal processor 50], however, reduces such noise and motion effects by temporal averaging.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Averkiou, by having the hardware processor compares the plurality of types of acoustic line signals with each other and detects a signal part that is not present in another acoustic line signal as the virtual image signal part, as disclosed in Gu. One of ordinary skill in the art would have been motivated to make this modification in order for blood flow delineated by the contrast agent is framed by the tissue structure of the B mode image with reduced noise and motion artifacts, as taught in Gu (see para. 0029).

Furthermore, regarding claim 8, Averkiou further teaches wherein the set transmission includes a first ultrasound transmission and a second ultrasound transmission with different drive pulse polarities as the plurality of ultrasound transmissions (Fig. 8a; see col. 7, lines 27-32 – “In addition to the [++++,−−−−,++++] pulse sequence just described in FIG. 10, sequences such as [+−+−,−+−+,+−+−] and [++−−,−−++,++−−] may be employed in consideration of desired PRF and data processing characteristics of a particular diagnostic application or ultrasound system.” as seen in a sequence such as [+−+−,−+−+,+−+−], so in a set transmission (i.e., +−+−), the first transmission can have a positive polarity and a second transmission can have a negative polarity), 
wherein the receiver generates a first acoustic line signal based on a reflected wave related to the first ultrasound transmission and generates a second acoustic line signal based on a reflected wave related to the second ultrasound transmission (see col. 7, lines 16-19 – “For instance, a pulse of one phase or polarity is transmitted on each line to acquire an I1+ sequence of echoes for each of lines L1, L2, L3 and L4.” So for a set transmission of [+−+−], a I1+ positive echo (first acoustic line signal) is generated and a I1- negative echo (second acoustic line signal) is generated), and 
wherein the hardware processor generates an imaging signal based on the first acoustic line signal and the second acoustic line signal Fig. 11, Doppler processor 40, power motion processor 50, and grayscale processor 60; see col. 7, lines 24-26 – “The echoes of each line are then combine or weighted and summed as described above to produce separated harmonic signals for four ultrasonic image lines.”), 
wherein a time interval between the first ultrasound transmission and the second ultrasound transmission in the set transmission differs from a time interval between two consecutive ultrasound transmissions each included in a different set transmission (Fig. 8a and 10, where the time interval between I1 and I3 (where I1 and I3 are in the same set) is greater than the time interval between I1 and I2 (where I1 and I2 are in different sets)), and 
Gu further teaches wherein the hardware processor compares the first acoustic line signal with the second acoustic line signal and detects, as the virtual image signal part, a signal part of one of the first acoustic line signal and the second acoustic line signal that is not present in the other (Fig. 1; see para. 0029 – “The B mode image produced by the scan converter 42 and the contrast image produced by the scan converter 52 are coupled to an image processor 24. Since the two images are both of the same display format, the contrast image may be displayed overlaying [comparing] the B mode image…”; see para. 0029 – “…the separated harmonic signals received from microbubbles of a contrast agent are coupled to a contrast temporal processor 50.”; see para. 0032 – “The time averaged calculator 82 [of contrast temporal processor 50], however, reduces such noise and motion effects by temporal averaging.”). 
Furthermore, regarding claim 11, Gu further teaches wherein the hardware processor compares the first acoustic line signal with the second acoustic line signal subjected to a time averaging process to detect the virtual image signal part (Fig. 1; see para. 0029 – “The B mode image produced by the scan converter 42 and the contrast image produced by the scan converter 52 are coupled to an image processor 24. Since the two images are both of the same display format, the contrast image may be displayed overlaying [comparing] the B mode image…”; see para. 0029 – “…the separated harmonic signals received from microbubbles of a contrast agent are coupled to a contrast temporal processor 50.”; see para. 0032 – “The time averaged calculator 82 [of contrast temporal processor 50], however, reduces such noise and motion effects by temporal averaging.”). 
Furthermore, regarding claim 12, Gu further teaches wherein the time average is a time average of one or more wavelengths of the lowest frequency in the probe band (Fig. 1-2; see para. 0029 – “…the separated harmonic signals received from microbubbles of a contrast agent are coupled to a contrast temporal processor 50.”; see para. 0032 – “The time averaged calculator 82 [of contrast temporal processor 50], however, reduces such noise and motion effects by temporal averaging.”). 

Regarding claim 16, Averkiou teaches ultrasound signal processing, with steps comprising: 
causing an ultrasound probe (Fig. 11, probe 10) including a plurality of transducers aligned in an azimuth direction (Fig. 9 and 11, elements 12) to perform a plurality of set transmissions including a plurality of types of ultrasound transmissions for a transmission line which is common (see col. 6, lines 54-56 – “Referring to FIG. 9, the beam profile 102 is wide enough so that two scanlines L1 and L2 are insonified simultaneously by the same transmit beam [common transmission line].”; see col. 7, lines 16-21 – “For instance, a pulse of one phase or polarity is transmitted on each line to acquire an I1+ sequence of echoes for each of lines L1, L2, L3 and L4. Then a pulse of the opposite phase or polarity is transmitted on each line to acquire an I2- sequence of echoes for each line.”), 
while changing a position of the transmission line in the azimuth direction (Fig. 3a, transmit beam patterns 102 changing positions (patterns 102’ and 102’’); see col. 2, lines 29-31 – “The elements of the array are excited in sequences known in the art to transmit steered and focused beams of ultrasonic energy. The profile of one such transmit beam 102 is shown in the drawing.”); 
acquiring, from the ultrasound probe, received signals based on reflected waves for the plurality of types of ultrasound transmissions to generate a plurality of types of acoustic line signals (see col. 8, lines 3-8 – “When the receive beam former 18 [of Fig. 11] is a digital beam former as it is in the preferred embodiment, each channel of the beam former is preceded by or includes an analog to digital converter. The channels of the beam former continuously appropriately delay the echoes received by each transducer element…”); and 
generating an imaging signal based on the plurality of types of acoustic line signals (see col. 7, lines 24-26 – “The echoes of each line are then combine or weighted and summed as described above to produce separated harmonic signals for four ultrasonic image lines.”), 
wherein in the transmitting, during a time interval between the plurality of types of the ultrasound transmissions in a first set transmission, at least one of the plurality of types of ultrasound transmissions in a second set transmission that differs from the first set transmission is performed (Fig. 8a; see col. 7, lines 27-32 – “In addition to the [++++,−−−−,++++] pulse sequence just described in FIG. 10, sequences such as [+−+−,−+−+,+−+−] and [++−−,−−++,++−−] may be employed in consideration of desired PRF and data processing characteristics of a particular diagnostic application or ultrasound system.” So a first set transmission can be a sequence positive polarity transmissions, and a second set transmission can be a sequence of negative polarity transmissions, as seen in sequences such as [++++,−−−−,++++]).
Averkiou does not explicitly teach a non-transitory computer readable storage medium storing therein a computer readable program a computer to perform ultrasound signal processing.
Whereas, Gu, in the same field of endeavor, teaches a non-transitory computer readable storage medium storing therein a computer readable program a computer to perform ultrasound signal processing (see para. 0010 – “In some aspects, the ultrasound systems include various structures standard in computers, such as microprocessors, integrated circuits, (e.g., FPGAs), memory, hard drives, etc. In some embodiments, the present invention includes ultrasound systems having instructions thereon, which, when executed, cause the system to carry out the various steps and functions described herein.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified performing the ultrasound signal processing, as disclosed in Averkiou, by having the processing instructions in a storage medium, as disclosed in Gu. One of ordinary skill in the art would have been motivated to make this modification in order to have the processing steps performed automatically by the system. 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Averkiou in view of Gu, as applied to claim 8 above, and in further view of Chiao et al. (US 5980459 A, published November 9, 1999), hereinafter referred to as Chiao. 
Regarding claim 9, Averkiou in view of Gu teaches all of the elements disclosed in claim 8 above.
Averkiou in view of Gu teaches the first acoustic line signal and the second acoustic line signal, but does not explicitly teach wherein the hardware processor deletes an abnormal signal part from each of the first acoustic line signal and the second acoustic line signal.
Whereas, Chiao, in the same field of endeavor, teaches wherein the hardware processor deletes an abnormal signal part from each of the first acoustic line signal and the second acoustic line signal (see lines 30-36 – “…the "slow-time" filter is embodied as a finite impulse response (FIR) filter which receives a first set of filter coefficients for filtering the receive signal produced as a result of a first phase-encoded transmit firing, and which receives a second set of filter coefficients for filtering the receive signal produced as a result of a second phase-encoded transmit firing.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first acoustic line signal and the second acoustic line signal, as disclosed in Averkiou in view of Gu, by filtering the signals, as disclosed in Chiao. One of ordinary skill in the art would have been motivated to make this modification in order to provide better low-flow detection sensitivity, as taught in Chiao (see col. 8, lines 9-13). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Averkiou in view of Gu, as applied to claim 8 above, and in further view of Kakee et al. (US 20150141830 A1, published May 21, 2015), hereinafter referred to as Kakee. 
Regarding claim 10, Averkiou in view of Gu teaches all of the elements disclosed in claim 8 above, and 
Averkiou further teaches wherein an order in which the first ultrasound transmission and the second ultrasound transmission in the set transmission are performed is reversed from set transmission to set transmission (Fig. 8a; see col. 7, lines 27-32 – “In addition to the [++++,−−−−,++++] pulse sequence just described in FIG. 10, sequences such as [+−+−,−+−+,+−+−] and [++−−,−−++,++−−] may be employed in consideration of desired PRF and data processing characteristics of a particular diagnostic application or ultrasound system.” So in a sequence such as [+−+−,−+−+,+−+−], the polarities of the first two transmissions in the first set is [+-] and the polarities of the second two transmissions in the second set is [-+], the reverse order of the first set).
Averkiou in view of Gu does not explicitly teach wherein the hardware processor replaces the virtual image signal part of acoustic line signal line data with a corresponding signal part of acoustic line signal line data of the same polarity in the past than the acoustic line signal line data.
Whereas, Kakee, in the same field of endeavor, teaches wherein the hardware processor replaces the virtual image signal part of acoustic line signal line data with a corresponding signal part of acoustic line signal line data of the same polarity in the past than the acoustic line signal line data (see para. 0051 – “The composite waveform is a waveform obtained by combining the wave form of the first fundamental wave with the waveform of the second fundamental waveform with mutual phases adjusted such that a difference sound component [virtual image signal part] having the same polarity as that of the second-order harmonic component [corresponding signal part] is generated.”; see para. 0159 – “This processing produces an image formed of a signal in which the fundamental wave components and the zeroth order harmonic components [of virtual image signal parts] are cancelled and only the second-order harmonic components [corresponding signal part] are amplified.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual image signal part, as disclosed in Averkiou in view of Gu, by having the virtual image signal part with the same polarity as the corresponding signal part, as disclosed in Kakee. One of ordinary skill in the art would have been motivated to make this modification in order to improve deep region resolution in an image, as taught in Kakee (see para. 0160). 

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Averkiou in view of Gu, as applied to claim 8 above, and in further view of Azuma et al. (US 20090118617 A1, published May 7, 2009), hereinafter referred to as Azuma. 
Regarding claim 13, Averkiou in view of Gu teaches all of the elements disclosed in claim 8 above. 
Averkiou in view of Gu teaches detecting virtual image signal part between the first acoustic line signal and the second acoustic line signal, but does not explicitly teach wherein the hardware processor compares the first acoustic line signal with the second acoustic line signal subjected to envelope detection so as to detect the virtual image signal part.
Whereas, Azuma, in the same field of endeavor, teaches wherein the hardware processor compares the first acoustic line signal with the second acoustic line signal subjected to envelope detection so as to detect the virtual image signal part (Fig. 2; see para. 0042 – “That is to say, when it is determined that the correlation of RF data between images for different frames [virtual signal between first and second signals] computed in step 111 is greater than the preset value, the RF data for each frame stored in the memory 12 is subjected to envelop detection (step 115), and data synthesis is carried out between images of the different frames based on the data after the envelop detection (step 117).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified detecting virtual image signal part between the first acoustic line signal and the second acoustic line signal, as disclosed in Averkiou in view of Gu, by having the first and second acoustic line signals subjected to envelope detection before the comparing the signals, as disclosed in Azuma. One of ordinary skill in the art would have been motivated to make this modification in order to have high contrast resolution, as taught in Azuma (see para. 0071). 

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Averkiou in view of Gu, as applied to claim 8 above, and in further view of Park et al. (US 20180000458 A1, published January 4, 2018), hereinafter referred to as Park. 
Regarding claim 14, Averkiou in view of Gu teaches all of the elements disclosed in claim 8 above.
Averkiou in view of Gu teaches detecting virtual image signal part between the first acoustic line signal and the second acoustic line signal, but does not explicitly teach wherein the hardware processor performs a cross-correlation process between the first acoustic line signal and the second acoustic line signal so as to detect, as the virtual image signal part, a part where a signal with a significant signal having a low degree of a correlation is present.
Whereas, Park, in the same field of endeavor, teaches wherein the hardware processor performs a cross-correlation process between the first acoustic line signal and the second acoustic line signal so as to detect, as the virtual image signal part, a part where a signal with a significant signal having a low degree of a correlation is present (Fig. 2; see para. 0088 – “…the motion vector calculation unit 220 may calculate a motion vector [virtual signal] by cross-correlating the currently output beamforming signal [first acoustic line signal] with the previously output beamforming signal [second acoustic line signal].”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified	detecting virtual image signal part between the first acoustic line signal and the second acoustic line signal, as disclosed in Averkiou, via a cross-correlation process, as disclosed in Park. One of ordinary skill in the art would have been motivated to make this modification in order relate the cross-correlation value to the amount of detected motion in a target site, as taught in Park (see para. 0088). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hwang et al. (US 5706819 A, published January 13, 1998) discloses detecting harmonic echo effects through alternate polarity acquisition of harmonic contrast agent effects, which provides the benefits of suppressing the harmonic components of the transmitted signal while eliminating clutter.
Hope Simpson (US 20210353251 A1, published November 18, 2021 with a priority date of August 23, 2018) discloses generating a transmit pulse sequence comprising a first pulse sequence and a second pulse sequence time offset with respect to the first pulse sequence.
Gong et al. (US 20210085293 A1, published March 25, 2021 with a priority date of July 26, 2017) discloses generating an image from the difference between the first data set and the second data set to cancel the tissue responses. 
Vignon et al. (US 20190353764 A1, published November 21, 2019) discloses temporally interleaving B-mode pulses and Doppler mode pulses. 
Yoshiara et al. (US 20150087985 A1, published March 26, 2015) discloses a first set of transmission/reception and a second set of transmission/reception on the same scanning line of an imaging region of a subject. 
Krishnan (US 6682482 B1, published January 27, 2004) discloses transmitting pulse sequences with different polarities and different active transducer elements. 
Shimazaki (US 20040102702 A1, published May 27, 2004) discloses a sequence of ultrasound pulse transmissions interleaved for acquiring acoustic line signals.
Napolitano et al. (US 20040087857 A1, published May 6, 2004) discloses transmitting two transmit beams with polarity sequence (+,-) on line N and combine associated receive beams, and transmitting two transmit beams with polarity (-,+) on line N+1 and combine associated receive beams. 
Simpson et al. (US 20030229285 A1, published December 11, 2003) discloses transmitting/receiving a pulse sequence of positive and negative polarities for a line of sight. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793